DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 01/11/2021.
Claims 1-2, 4-9, 11-15 are pending.
Claims 3 and 10 are cancelled.

Response to Arguments
Applicant's arguments regarding claims 1-15 filed on 01/11/2021 have been fully considered but they are not persuasive.
Applicant presented argument that Halepoto and Ferlin does not teach Claim 1 and 8 because the present application discloses allowing the scheduling through the slow (a number of packets being transmitted on the slow path) becomes 0 (or for every RTT) while continuously measuring the RTT of the slow path (REMARKS, Page 9).
The Examiner respectfully disagrees. The above feature is required in amended claim 4 and claim 11, not explicitly require in claim 1 and claim 8. Therefore the argument is not applicable for claims 1 and 8.
Further, it is not clear what the amended claim 1 and claim 8 is disclosing and seeking protection for. For example in claim 1, in lines 9-10 recite the limitation “determining a transmission mode as a second mode for restricting scheduling of data on the second path” and in lines 13-14 recite the limitation “transmitting a packet through the first path and the second path simultaneously at a predetermined interval during the transmission mode being the second mode;”. It appears the above two limitations for transmission in second mode are conflicting. In the first instance restrict or no transmission in second path in second mode, while the second instance claiming transmission of same packet in second path and first path simultaneously removing the restriction in the second mode, making the claim 1 unclear or indefinite.
Claim 8 with similar language is also suffering from similar issue.
Additionally, with respect to use of Rovner in office action with respect to the elements of dependent claims 4-6 and 11-13, the Examiner presents that the cited portion of Rover with respect periodic ‘heartbeat’ is disclosed in US Provisional Application US 62/280448 Pages 17 and 42.  
Therefore, Claim 1 and similarly claim 8 are rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2,  5-9 and 12-15 are rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, in lines 9-10 recite the limitation “determining a transmission mode as a second mode for restricting scheduling of data on the second path” and in lines 13-14 recite the limitation “transmitting a packet through the first path and the second path simultaneously at a predetermined interval during the transmission mode being the second mode;”. It appears the above two limitations for transmission in second mode are conflicting. In the first instance restrict or no transmission in second path in second mode, while the second instance claiming transmission of same packet in second path and first path simultaneously removing the restriction in the second mode, making the claim 1 unclear or indefinite. 
Claim 8 with similar limitations is also interpreted unclear and indefinite as claim 1.
Dependent claims 2, 5-9 and 12-15 do not disclose any element to clarify the indefiniteness of corresponding independent claims 1 and 8, are also interpreted indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9 and 11-15 are rejected under 35 U.S.C. 103 being unpatentable over Halepoto et al. (“Management of Buffer Space for the Concurrent Multipath Transfer over Dissimilar Paths”, of IDS, hereinafter ‘HALEPOTO’) in view of Ferlin et al. (“BLEST: Blocking Estimation-based MPTCP Scheduler for Heterogeneous Networks”, of IDS, hereinafter ‘FERLIN’) and with further in view of Rovner et al. (US20170207976, with priority of us-provisional-application US 62280448, of record, hereinafter ‘ROVNER’).
Regarding claim 1, HALEPOTO teaches a data transmission method of an apparatus for transmitting data through at least one of a first path or a second path Page 62, Right Column, Para 1: The Sender; (Page 62, Right Column Section B, Para 1) In-flight data (apparatus for transmitting data) over two paths - fast path and slow path), the method comprising:
identifying an amount of data transmittable through the first path during a reference time of the second path (Page 62, Right Column: Where MTUi is maximum transmission unit of Path #i. ARwnd is the advertised rbuf by the receiver, Outstandingi are the unacknowledged bytes sent to a destination along Path #i, and n is the number of paths (See also Page 63 Right Col. Section B Configuration of Parameters – Page 64 Left Col). (Page 63, Para 2-3, Eqs. 4 – 6) Equations (Eq. 4 and 5) specify the available buffer share for the destinations. Destination address di can now receive as many packets as long as this condition holds (Eq. 4 and 5). RF(di) is the delay factor, which distributes the sbuf and rbuf logically based on RTT values (of path 1 (first path) and Path 2 (second path), implying using Eq. (6), RF(di) identify an amount of data transmittable through the first path during the RTT of the second path, e.g. RF(d1) would be 2/3, and RF(D2) would be 1/3 for i=1, 2, when RTT1 = 1 and RTT2=2, i.e. amount of data transferable through Path 1 is twice as much as Path 2). ASwnd represents the available send window. (Eq. 5 providing amount of data transmittable through Path 1 (fast path, i=1 for example) based on a factor RF(di) which depends on RTT of Path 2 (slow path i=2 for example, a reference time of the second path))), the reference time of the second path being longer than a reference time of the first path (Page 62, Right Col. Section B Para 1: higher bandwidth path (fast or first path) with shorter RTT (reference time of first path) than the RTT (reference time of second path) along the lower bandwidth path (slow or second path));
comparing the identified amount of data with a buffer size of a reception device (Page 63, Para 2-3, Eq. 5: In CMT-RTTA a sender transmits a packet to destination di only if the corresponding cwnd is available and Eq. 4 and 5 are true 
determining a transmission mode as a second mode for restricting scheduling of data on the second path and transmitting data to the reception device through the first path (Page 63, Left Column Section C, Para 1) discloses CMT-RTTA splits a buffer such that the slow paths occupy less outstanding data (restricting scheduling of data on the second path) which is helpful in minimizing one of the major causes to the rbuf blocking, and path with shorter RTT (fast path) has higher priority provided that the corresponding cwnd allows a transmission and the proposed condition in Eq. 4 and 5 is satisfied (implying for transmission on Path i Eq. 5 needs to be true, otherwise no transmission due to receiver blocking, see Page 62 Left Col. Section II.A Para 1: sender is unable to transmit due reordering-induced or slow path window-induced rbuf blocking); and (Page 65, Right Column, Para 1) discloses CMT-RTTA which tries to assign the transmission opportunity to Path #2 first (fast path, see Page 64, Left Col. Section IV.A Para 1 - Right Col Para 1: bandwidth increases on Path # 2 due to increase in the dynamic buffer size for Path #2 according to Eq. 4 and 5, Path #1=2Mbps (slow path), Path #2=20Mbps (fast path), distribution according to i) of Eq. 6, see Page 63 Left Col Para 3), once the allowed buffer space to it is fully occupied, implicit);
transmitting the data to the reception device according to the determined transmission mode (Page 65, Right Column, Para 1: discloses CMT-RTTA which tries to assign the transmission opportunity to Path #2 first (fast path, see Page 64, Left Col. Section IV.A Para 1 - Right Col Para 1: bandwidth increases on Path # 2 due to increase in the dynamic buffer size for Path #2 according to Eq. 4 and 5, Path #1=2Mbps (slow path), Path #2=20Mbps (fast path))).
HALEPOTO does not explicitly disclose transmitting data to the reception device through the first path, in case that the identified amount of data exceeding the buffer size of the reception device, transmitting a packet through the first path and the second path simultaneously at a predetermined interval during the transmission mode being the second mode, determining the transmission mode based on a result of the transmission of the packet.
In an analogous art, FERLIN teaches transmitting data to the reception device through the first path, in case that the identified amount of data exceeding the buffer size of the reception device (Page 435, Right Column, Section V, Para 2: MPTCP detects a full send window (mirror of receive window at the sender, implying buffer at the sender reflects buffer at the receiver). (Page 436, Left Column, Para 4) If X x λ > |M|−MSSS ·(inflightS+1), the next segment will not be sent on S (restricting scheduling of data on the second path). Instead, the scheduler waits for the faster subflow (the first path with a faster data transmission rate) to become available (second mode of transmission));
determining the transmission mode based on a result of the transmission of the packet (Page 436, Left Column, Para 4: If X x λ > |M|−MSSS ·(inflightS+1), the next segment will not be sent on S (restricting scheduling of data on the second path). Instead, the scheduler waits for the faster subflow (the first path with a faster data transmission rate) to become available (second mode of transmission)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of FERLIN to the system of HALEPOTO in order to take the advantage of a technique offering a lower risk of Head-of-Line (HoL) blocking, and the number of retransmissions increasing application goodput (FERLIN: Abstract, Page 436, Left Column, Para 4).
The combination of HALEPOTO and FERLIN do not explicitly disclose transmitting a packet through the first path and the second path simultaneously at a predetermined interval during the transmission mode being the second mode, determining the transmission mode based on a result of the transmission of the packet.
ROVNER teaches transmitting a packet through the first path and the second path simultaneously at a predetermined interval during the transmission mode being the second mode (Para [0076]: Continual monitoring of and characterization of network behavior at times of lower utilization using heartbeats for fast reaction when network demand does arrive, such as provided by a heartbeat generator. (Para [0130]) The ES WAN links also support configurable probing, such as by the use of heartbeat intervals on the ES WAN links.  A heartbeat interval (implying predetermined) is the time interval at which heartbeat messages are sent when there is no control or user traffic on a path. (Para [0151]) A heartbeat is a TRP control message );
determining the transmission mode based on a result of the transmission of the packet (Para [0130]: Backup paths using ES WAN link may be activated to supplement bandwidth for the conduit when the available bandwidth for the conduit falls below a configured threshold. Links support configurable probing, such as by the use of heartbeat intervals on the links. A heartbeat interval (implying predetermined) is the time interval at which heartbeat messages are sent when there is no control or user traffic on a path, implying use of probing packets like heartbeat to determine availability of bandwidth on respective fast path and slow path, to determine whether to transmit data as well on slow path and fast path (first mode) or only use higher bandwidth of fast path only (second mode)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of ROVNER to the system of HALEPOTO and FERLIN in order to take the advantage of a technique using bandwidth tracking and adjustment to improve network use of available bandwidth for improving network performance (ROVNER: Para [0003, 0005, 0051]).

Regarding claim 2, the combination of HALEPOTO, FERLIN and ROVNER, specifically HALEPOTO teaches further comprising determining the transmission mode as a first mode in which scheduling is performed to transmit data to the reception device through the first path and the second path based on the identified amount of data being equal to or less than the buffer size of the reception device (Page 63, Left Column Eq. 5, Section C, Para 1: CMT-RTTA splits a buffer such that the slow paths occupy less outstanding data which is helpful in minimizing one of the major causes to the rbuf blocking, it still utilizes the traditional RRS technique of CMT-SCTP (in first attempt) (the first mode). In the second attempt path with shorter RTT (fast path) has higher priority provided that the corresponding cwnd allows a transmission and the proposed condition in Eq. 4 and 5 is satisfied (implying for transmission on Path i Eq. 5 needs to be true, otherwise no transmission due to receiver blocking, see Page 62 Left Col. Section II.A Para 1: sender is unable to transmit due reordering-induced or slow path window-induced rbuf blocking)).

Regarding claim 4, the combination of HALEPOTO and FERLIN do not explicitly disclose wherein the predetermined interval comprises when a number of packets transmitted on the second path becomes zero or every round-trip time (RTT) of the second path. 
ROVNER teaches wherein the predetermined interval comprises when a number of packets transmitted on the second path becomes zero or every round-trip time (RTT) of the second path  (Para [0076]: Continual monitoring of and characterization of network behavior at times of lower utilization using heartbeats for fast reaction when network demand does arrive, such as provided by a heartbeat generator. (Para [0130]) The ES WAN links also support configurable probing, such as by the use of heartbeat intervals on the ES WAN links.  A heartbeat interval (implying predetermined) is the time interval at which heartbeat messages are sent when there is 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of ROVNER to the system of HALEPOTO and FERLIN in order to take the advantage of a technique using bandwidth tracking and adjustment to improve network use of available bandwidth for improving network performance (ROVNER: Para [0003, 0005, 0051]).

Regarding claim 5, HALEPOTO teaches identifying the amount of data transmittable through the first path during the reference time of the second path according to the transmission of the packet (Page 62, Right Column: Where MTUi is maximum transmission unit of Path #i. ARwnd is the advertised rbuf by the receiver, Outstandingi are the unacknowledged bytes sent to a destination along Path #i, and n is the number of paths. (Page 63, Para 2-3, Eqs. 4 – 6) Equations (Eq. 4 and 5) specify the available buffer share for the destinations. Destination address di can now receive as many packets as long as this condition holds (Eq. 4 and 5). RF(di) is the delay factor, which distributes the sbuf and rbuf logically based on RTT values (of path 1 (first path) and Path 2 (second path)). ASwnd represents the available send window. (Eq. 5 providing size of data transmittable through Path 1 based on a factor RF(di) which depends on RTT of Path 2 (a reference time of the second path))).

FERLIN teaches determining whether to transmit data through the second path based on the result of the comparison (Page 435, Right Column, Section V, Para 2: MPTCP detects a full send window (mirror of receive window at the sender, implying buffer at the sender reflects buffer at the receiver). (Page 436, Left Column, Para 4) If X x λ > |M|−MSSS · (inflightS+1), the next segment will not be sent on S. Instead, the scheduler waits for the faster subflow to become available. (one mode of transmission)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of FERLIN to the system of HALEPOTO and ROVNER in order to take the advantage of a technique offering a lower risk of Head-of-Line (HoL) blocking, and the number of retransmissions increasing application goodput (FERLIN: Abstract, Page 436, Left Column, Para 4).

Regarding claim 6, HALEPOTO teaches switching the transmission mode to a first mode in which data is transmitted to the reception device through the first path and the second path based on the identified amount of data being equal to or less than the buffer size of the reception device according to the transmission of the packet based on the result of the comparison (Page 63, Para 2-3, Eq. 5: In CMT-RTTA a sender transmits a packet to destination di only if the corresponding cwnd is available and Eq. 4 and 5 are true (implying for transmission on both fast and slow Paths when Eq. 5 needs to be true for each of the Path i, otherwise no transmission due 
HALEPOTO does not explicitly disclose maintaining the second mode based on the identified amount of data exceeding the buffer size of the reception device.
FERLIN teaches maintaining the second mode based on the size of the data exceeding the buffer size of the reception device (Page 436, Left Column, Para 4: If X x λ > |M|−MSSS · (inflightS+1), the next segment will not be sent on S (restricting scheduling of data on the second path). Instead, the scheduler waits for the faster subflow (the first path with a faster data transmission rate) to become available (second mode of transmission). While minRTT always opts to use an available subflow, our scheduler is able to skip a subflow (maintaining the second mode)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of FERLIN to the system of HALEPOTO and ROVNER in order to take the advantage of a technique offering a lower risk of Head-of-Line (HoL) blocking, and the number of retransmissions increasing application goodput (FERLIN: Abstract, Page 436, Left Column, Para 4).

claim 7, HALEPOTO teaches wherein the comparing comprises comparing the identified amount of data with the buffer size of the reception device according to an equation (Page 63, Eq. 5: MTUi (identified amount of data to be transmitted), AWwnd (buffer size of the reception device), Eq. (7) RF(di) a function of RTTi);
wherein the reference time is a round-trip time (RTT) between a data packet being transmitted through a path and a feedback signal for the transmitted data packet being received from the reception device (Page 62 Right Col. Section B Para 2 – Page 63 Line 1: RTT is an amount of time elapsed that begins when a sender transmits a packet and ends when it receives an acknowledgement).
 HALEPOTO does not explicitly disclose wherein the comparing comprises comparing the identified amount of data with the buffer size of the reception device according to an equation:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
where Rcv_queuedfast denotes the identified amount of data, TxDatafast denotes the number of packets transmittable through the first path during the reference time, Delayslow denotes the reference time of the second path, Delays denotes a reference time of the first path, and MSISfast denotes a maximum segment size (MSS) of the first path.
FERLIN teaches wherein the comparing comprises comparing the size of the data with the buffer the identified amount of data with the buffer size of the reception device according to an equation:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where Rcv_queuedfast denotes the identified amount of data, TxDatafast denotes a number of packets transmittable through the first path during the reference time, Delayslow denotes the reference time of the second path, Delays denotes a reference time of the first path, and MSISfast denotes a maximum segment size (MSS) of the first path (Page 436, Left Column, Para 3: The amount of data X that will be sent on F during RTTS, and check whether this fits into MPTCP’s send window . To estimate X, we assume that for every RTTF , its CWND grows by 1 (as it is done in congestion avoidance) and is always filled by the scheduler, as
rtts = RTTS /RTTF
X = MSSF . (CWND + (rtts – 1)/2) . rtts; 
(Page 436, Left Column, Para 4) If X x λ > |M|−MSSS · (inflightS+1),  λ = 1, see Page 436, Right Column, Para 1, the X = |M|, approximated available receive buffer size).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of FERLIN to the system of HALEPOTO and ROVNER in order to take the advantage of a technique offering a lower risk of Head-of-Line (HoL) blocking, and the number of retransmissions increasing application goodput (FERLIN: Abstract, Page 436, Left Column, Para 4).

claim 8, HALEPOTO teaches an apparatus for transmitting data through at least one of a first path or a second path (Page 62, Right Column, Para 1: The Sender; (Page 62, Right Column Section B, Para 1) In-flight data (apparatus for transmitting data) over two paths - fast path and slow path), the apparatus comprising:
a transceiver configured to transmit and receive a signal (Page 62, Right Column, Para 1: The Sender; (Page 62, Right Column Section B, Para 1) In-flight data (apparatus for transmitting data) over two paths - fast path and slow path); and
a controller configured to:
control to identify an amount of data transmittable through the first path during a reference time of the second path (Page 62, Right Column: Where MTUi is maximum transmission unit of Path #i. ARwnd is the advertised rbuf by the receiver, Outstandingi are the unacknowledged bytes sent to a destination along Path #i, and n is the number of paths (See also Page 63 Right Col. Section B Configuration of Parameters – Page 64 Left Col). (Page 63, Para 2-3, Eqs. 4 – 6) Equations (Eq. 4 and 5) specify the available buffer share for the destinations. Destination address di can now receive as many packets as long as this condition holds (Eq. 4 and 5). RF(di) is the delay factor, which distributes the sbuf and rbuf logically based on RTT values (of path 1 (first path) and Path 2 (second path), implying using Eq. (6), RF(di) identify an amount of data transmittable through the first path during the RTT of the second path, e.g. RF(d1) would be 2/3, and RF(D2) would be 1/3 for i=1, 2, when RTT1 = 1 and RTT2=2, i.e. amount of data transferable through Path 1 is twice as much as Path 2). ASwnd represents the available send window. (Eq. 5 providing amount of data transmittable  the reference time of the second path being longer than a reference time of the first path (Page 62, Right Col. Section B Para 1: higher bandwidth path (fast or first path) with shorter RTT (reference time of first path) than the RTT (reference time of second path) along the lower bandwidth path (slow or second path)),
compare the identified amount of data with a buffer size of a reception device (Page 63, Para 2-3, Eq. 5: In CMT-RTTA a sender transmits a packet to destination di only if the corresponding cwnd is available and Eq. 4 and 5 are true (implying for transmission on Path I, Eq. 5 needs to be true, otherwise no transmission due to receiver blocking, see Page 62 Left Col. Section II.A Para 1: sender is unable to transmit due reordering-induced or slow path window-induced rbuf blocking). Equation 5 specify the available buffer share for the destinations (receiver). In Eq. 5 size of data transmittable through path 1 is compared with the receive buffer. Eq. (5) showing comparing calculated available buffer at the receiver is being compared with before a transmission on any of the Path 1 (fast path) or Path 2 (slow path), MTUi being the maximum transmission unit of Path #i. ARwnd is the advertised rbuf by the receiver);
determine a transmission mode as a second mode for restricting scheduling of data on the second path and transmitting data to the reception device through the first path (Page 63, Left Column Section C, Para 1) discloses CMT-RTTA splits a buffer such that the slow paths occupy less outstanding data (restricting scheduling of data on the second path) which is helpful in minimizing one of the major causes to the rbuf blocking, and path with shorter RTT (fast path) has higher i) of Eq. 6, see Page 63 Left Col Para 3), once the allowed buffer space to it is fully occupied, implicit);
control the transceiver to transmit the data to the reception device according to the determined transmission mode (Page 65, Right Column, Para 1: discloses CMT-RTTA which tries to assign the transmission opportunity to Path #2 first (fast path, see Page 64, Left Col. Section IV.A Para 1 - Right Col Para 1: bandwidth increases on Path # 2 due to increase in the dynamic buffer size for Path #2 according to Eq. 4 and 5, Path #1=2Mbps (slow path), Path #2=20Mbps (fast path))).
HALEPOTO does not explicitly disclose transmitting data to the reception device through the first path, in case that the identified amount of data exceeding the buffer size of the reception device, control the transceiver to transmit a packet through the first path and the second path simultaneously at a predetermined interval during the transmission mode being the second mode, determine the transmission mode based on a result of the transmission of the packet.
FERLIN teaches transmitting data to the reception device through the first path, in case that the identified amount of data exceeding the buffer size of the reception device (Page 435, Right Column, Section V, Para 2: MPTCP detects a full send window (mirror of receive window at the sender, implying buffer at the sender reflects buffer at the receiver). (Page 436, Left Column, Para 4) If X x λ > |M|−MSSS ·(inflightS+1), the next segment will not be sent on S (restricting scheduling of data on the second path). Instead, the scheduler waits for the faster subflow (the first path with a faster data transmission rate) to become available (second mode of transmission));
determining the transmission mode based on a result of the transmission of the packet (Page 436, Left Column, Para 4: If X x λ > |M|−MSSS ·(inflightS+1), the next segment will not be sent on S (restricting scheduling of data on the second path). Instead, the scheduler waits for the faster subflow (the first path with a faster data transmission rate) to become available (second mode of transmission)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of FERLIN to the system of HALEPOTO in order to take the advantage of a technique offering a lower risk of Head-of-Line (HoL) blocking, and the number of retransmissions increasing application goodput (FERLIN: Abstract, Page 436, Left Column, Para 4).
The combination of HALEPOTO and FERLIN do not explicitly disclose control the transceiver to transmit a packet through the first path and the second path simultaneously at a predetermined interval during the transmission mode being the 
ROVNER teaches control the transceiver to transmit a packet through the first path and the second path simultaneously at a predetermined interval during the transmission mode being the second mode (Para [0076]: Continual monitoring of and characterization of network behavior at times of lower utilization using heartbeats for fast reaction when network demand does arrive, such as provided by a heartbeat generator. (Para [0130]) The ES WAN links also support configurable probing, such as by the use of heartbeat intervals on the ES WAN links.  A heartbeat interval (implying predetermined) is the time interval at which heartbeat messages are sent when there is no control or user traffic on a path. (Para [0151]) A heartbeat is a TRP control message with no data. The heartbeat message is sent for a path whenever a period of time has elapsed since a last packet sent is greater than the heartbeat interval currently set on the path. For active paths, the interval is normally 50 ms);
determine the transmission mode based on a result of the transmission of the packet (Para [0130]: Backup paths using ES WAN link may be activated to supplement bandwidth for the conduit when the available bandwidth for the conduit falls below a configured threshold. Links support configurable probing, such as by the use of heartbeat intervals on the links. A heartbeat interval (implying predetermined) is the time interval at which heartbeat messages are sent when there is no control or user traffic on a path, implying use of probing packets like heartbeat to determine availability of bandwidth on respective fast path and slow path, to determine whether to transmit data ).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of ROVNER to the system of HALEPOTO and FERLIN in order to take the advantage of a technique using bandwidth tracking and adjustment to improve network use of available bandwidth for improving network performance (ROVNER: Para [0003, 0005, 0051]).

Claim 9 is interpreted and rejected for the same reason as set forth for claim 2.

Claim 11 is interpreted and rejected for the same reason as set forth for claim 4.
Claim 12 is interpreted and rejected for the same reason as set forth for claim 5.
Claim 13 is interpreted and rejected for the same reason as set forth for claim 6.
Claim 14 is interpreted and rejected for the same reason as set forth for claim 7.

Regarding claim 15, the combination of HALEPOTO and FERLIN, specifically HALEPOTO teaches wherein the reference time is a time (round-trip time, RTT) required until the data packet is transmitted through a path and a feedback signal for the transmitted data packet is received from the reception device (Page 62 Right Col. Section B Para 2 – Page 63 Line 1: RTT is an amount of time elapsed that begins when a sender transmits a packet and ends when it receives an acknowledgement. (Page 63, Para 2-3, Eqs. 4-5) Equations (Eq. 4 and 5) specify the available buffer share for the destinations. Destination address di can now receive as ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kompella et al. (US20150085665), describing system and method for improving TCP performance in virtualized environments
Sivakumar et al. (US20050185621), describing systems and methods for parallel communication
Munson et al. (US8085781), describing bulk data transfer
Baidya et al. describing Improving the performance of Multipath TCP over Heterogeneous Paths using Slow Path Adaptation

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413